DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	Claims 28-30 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation(s) such as “means for selecting a synchronization signal block (SSB) …”, “means for determining a PRACH repetition number …”  and “means for receiving, from the base station, a system information block …” as recited in claims 28, 29 and 30 respectively has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding “means for selecting a synchronization signal block (SSB) …”, paragraphs [0046], [0069] and figure 2, controller/processor 280 of applicant’s specification provides support for the means step.
Regarding “means for determining a PRACH repetition number …”, see figure 2, controller/processor 280, paragraphs [0046], [0074]-[0077] of applicant’s specification provides support for the means step.
Regarding “means for receiving, from the base station, a system information block …”, paragraphs [0046], [0067]-[0069] of applicant’s specification provides detailed explanation on how this step is performed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-7, 9, 10, 17-20 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost (US PG Pub. No. 2021/0051707) in view of Zhou (US PG Pub. No. 2022/0046714).
As per claim 1:
Rastegardoost teaches a user equipment (UE) for wireless communication (see Figure 15A, “wireless device 1502”), comprising:
a memory (see Figure 15A, “memory 1524”);
and one or more processors, coupled to the memory (see Figure 15A, “TX Processing System 1520”, “Processing System 1518” and “RX Processing System 1522” coupled to said “Memory 1524”), configured to:
select a synchronization signal block (SSB) from a plurality of SSBs (paragraph [0274], explicitly states: “The wireless device may determine the RSRP of the one or more SSBs at step 2420. The wireless device may select the SSB, for example, with the maximum measured RSRP”) received from a base station (Figure 23 for example shows said SSBs are received from the “Base Station”) based at least in part on a power measurement associated with the SSB (as indicated earlier from paragraph [0274], the wireless device selects the SSB with the maximum measured RSRP);
determine a physical random access channel (PRACH) coverage enhancement (CE) level that is associated with the SSB (paragraph [0233], discloses PRACH resources (e.g. time, frequency, preamble) may be provided to the wireless device (e.g. in SIB) with at least some associated with a coverage enhancement level. Paragraph [0234], discloses a mapping of PRACH resources to coverage enhancement levels may be determined based on a received signal strength (e.g., RSRP) of a downlink reference signal. Note: Said “downlink reference signal” could refer to e.g. SSBs and/or CSI-RS, please see paragraph [0244]).
At best, Rastegardoost teaches the ability of the “wireless device” to select PRACH resources based on RSRP measurement per enhanced coverage level (please see paragraph [0234] and not explicitly: 
and perform, with the base station, a PRACH transmission on PRACH resources associated with the SSB and the PRACH CE level as claimed.
Zhou teaches and perform, with the base station, a PRACH transmission on PRACH resources associated with the SSB and the PRACH CE level (see paragraph [0300], the wireless device may select a preamble and a RACH from one or more RACH resources associated with CE level based on an RS. The wireless device may select the RS with a measured RSRP being higher than a second threshold. The wireless device may transmit the preamble using the RACH resource, with a number of repetitions, please see paragraph [0301]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279] where as part of the RA procedure, the wireless device may measure RSRP of a path loss RS (e.g. SSB or CSI-RS), from a plurality of RSs, with highest RSRP value among the plurality of RSs configured by a base station).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of RACH resources determined based on the measured RSRP and corresponding to the CE level (as disclosed in Zhou) into Rastegardoost as a way of enabling the wireless device to perform a type of random-access procedure (please see paragraph [0295] of Zhou). Therefore, using the selected RACH resource ensures a successful random access procedure since the preamble could be transmitted a repeated number of times (please see paragraphs [0301], [0302] of Zhou).
As per claim 2:
Rastegardoost in view of Zhou teaches the UE of claim 1, wherein the one or more processors, when selecting the SSB from the plurality of SSBs, are configured to select the SSB based at least in part on the power measurement associated with the SSB in relation to power measurements associated with other SSBs in the plurality of SSBs (Rastegardoost, paragraph [0274], explicitly states: “The wireless device may determine the RSRP of the one or more SSBs at step 2420. The wireless device may select the SSB, for example, with the maximum measured RSRP”).
As per claim 3:
Rastegardoost in view of Zhou teaches the UE of claim 2, wherein the power measurement is a reference signal received power measurement (Rastegardoost, see paragraph [0274], the power measurement associated with the respective SSBs is an RSRP).
As per claim 4:
Rastegardoost in view of Zhou teaches the UE of claim 2, wherein the power measurement associated with the SSB is greater than the power measurements associated with the other SSBs in the plurality of SSBs (Rastegardoost, see paragraph [0274], the selected SSB has the maximum measured RSRP and thus has a greater power measurement than the other SSBs).
As per claim 5:
Rastegardoost in view of Zhou teaches the UE of claim 1.
Rastegardoost does not explicitly teach wherein the one or more processors, when determining the PRACH CE level, are configured to: compare the power measurement associated with the SSB to a set of power measurement thresholds, wherein each power measurement threshold is associated with a different PRACH CE level.
Zhou teaches wherein the one or more processors, when determining the PRACH CE level, are configured to: compare the power measurement associated with the SSB to a set of power measurement thresholds, wherein each power measurement threshold is associated with a different PRACH CE level (paragraph [0299], the wireless device may determine a CE level, from a plurality of CE levels, based on a measured RSRP of a pathloss RS and one or more RSRP thresholds, where the one or more RSRP thresholds may be used by the wireless device for CE level selection. The wireless device may select a preamble and a RACH resource, from one or more RAC resources associated with the CE level, based on a RS, please see paragraph [0300]. Said selected RS is associated with a measured RSRP being greater than a second RSRP threshold, please see paragraph [0300]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279]).
Same rationale as provided for claim 1.
As per claim 6:
Rastegardoost in view of Zhou teaches the UE of claim 1.
Rastegardoost does not explicitly teach wherein the one or more processors, when determining the PRACH CE level, are configured to:
compare the power measurement associated with the SSB to a set of power measurement thresholds that are specific to the SSB, wherein each power measurement threshold is associated with a different PRACH CE level.
Zhou teaches wherein the one or more processors, when determining the PRACH CE level, are configured to:
compare the power measurement associated with the SSB to a set of power measurement thresholds that are specific to the SSB, wherein each power measurement threshold is associated with a different PRACH CE level (paragraph [0299], the wireless device may determine a CE level, from a plurality of CE levels, based on a measured RSRP of a pathloss RS and one or more RSRP thresholds, where the one or more RSRP thresholds may be used by the wireless device for CE level selection. The wireless device may select a preamble and a RACH resource, from one or more RAC resources associated with the CE level, based on a RS, please see paragraph [0300]. Said selected RS is associated with a measured RSRP being greater than a second RSRP threshold, please see paragraph [0300]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279]).
Same rationale as provided for claim 1.
As per claim 7:
Rastegardoost in view of Zhou teaches the UE of claim 1, wherein the one or more processors are further configured to:
select the PRACH resources associated with the SSB and the PRACH CE level (Rastegardoost, paragraph [0234], explicitly states: “The wireless device may select PRACH resources based on RSRP measurement per enhancement coverage level (e.g. the selection criteria may be indicated by the one or more RRC messages and/or SIB)”. As explained in paragraph [0274], said RSRP measurement are power measurements of the SSBs and the SSB with the maximum RSRP is selected).
As per claim 9:
Rastegardoost in view of Zhou teaches the UE of claim 1, wherein the PRACH resources are partitioned based at least in part on the SSB and power measurement threshold (Rastegardoost, paragraph [0234], discloses a mapping of PRACH resources to coverage enhancement levels may be determined based on a received signal strength (e.g., RSRP) of a downlink reference signal. Note: Said “downlink reference signal” could refer to e.g. SSBs and/or CSI-RS, please see paragraph [0244]).
As per claim 10:
Rastegardoost in view of Zhou teaches the UE of claim 9, wherein the PRACH resources are partitioned in one or more of: a time domain, or a frequency domain (Rastegardoost, see paragraph [0233], explicitly states: “A set of PRACH resources (e.g., time, frequency, preamble …”).
As per claim 17:
Rastegardoost in view of Zhou teaches the UE of claim 1, wherein the PRACH CE level is associated with a defined number of PRACH repetitions for the PRACH transmission (Rastegardoost, see paragraph [0233], PRACH resources may be provided to the wireless device. A set of PRACH resources, at least some associated with a coverage enhancement level. The quantity/number of PRACH repetitions per coverage enhancement level may be provided in an SIB. Wireless devices in a same coverage enhancement level may use random access resources associated with the same coverage enhancement level).
As per claim 18:
Rastegardoost teaches a method of wireless communication performed by a user equipment (UE) (see paragraphs [0003], [0004], teaches a method performed by a wireless device where the wireless device may send repetitions of a transmission to the base station), comprising:
selecting a synchronization signal block (SSB) from a plurality of SSBs (paragraph [0274], explicitly states: “The wireless device may determine the RSRP of the one or more SSBs at step 2420. The wireless device may select the SSB, for example, with the maximum measured RSRP”) received from a base station (Figure 23 for example shows said SSBs are received from the “Base Station”) based at least in part on a power measurement associated with the SSB (as indicated earlier from paragraph [0274], the wireless device selects the SSB with the maximum measured RSRP);
determining a physical random access channel (PRACH) coverage enhancement (CE) level that is associated with the SSB (paragraph [0233], discloses PRACH resources (e.g. time, frequency, preamble) may be provided to the wireless device (e.g. in SIB) with at least some associated with a coverage enhancement level. Paragraph [0234], discloses a mapping of PRACH resources to coverage enhancement levels may be determined based on a received signal strength (e.g., RSRP) of a downlink reference signal. Note: Said “downlink reference signal” could refer to e.g. SSBs and/or CSI-RS, please see paragraph [0244]).
At best, Rastegardoost teaches the ability of the “wireless device” to select PRACH resources based on RSRP measurement per enhanced coverage level (please see paragraph [0234] and not explicitly: 
and performing, with the base station, a PRACH transmission on PRACH resources associated with the SSB and the PRACH CE level as claimed.
Zhou teaches and performing, with the base station, a PRACH transmission on PRACH resources associated with the SSB and the PRACH CE level (see paragraph [0300], the wireless device may select a preamble and a RACH from one or more RACH resources associated with CE level based on an RS. The wireless device may select the RS with a measured RSRP being higher than a second threshold. The wireless device may transmit the preamble using the RACH resource, with a number of repetitions, please see paragraph [0301]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279] where as part of the RA procedure, the wireless device may measure RSRP of a path loss RS (e.g. SSB or CSI-RS), from a plurality of RSs, with highest RSRP value among the plurality of RSs configured by a base station).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of RACH resources determined based on the measured RSRP and corresponding to the CE level (as disclosed in Zhou) into Rastegardoost as a way of enabling the wireless device to perform a type of random-access procedure (please see paragraph [0295] of Zhou). Therefore, using the selected RACH resource ensures a successful random access procedure since the preamble could be transmitted a repeated number of times (please see paragraphs [0301], [0302] of Zhou).

As per claim 19:
Rastegardoost in view of Zhou teaches the method of claim 18, wherein selecting the SSB from the plurality of SSBs comprises selecting the SSB based at least in part on the power measurement associated with the SSB in relation to power measurements associated with other SSBs in the plurality of SSBs (Rastegardoost, paragraph [0274], explicitly states: “The wireless device may determine the RSRP of the one or more SSBs at step 2420. The wireless device may select the SSB, for example, with the maximum measured RSRP”), wherein the power measurement is a reference signal received power measurement (Rastegardoost, see paragraph [0274], the power measurement associated with the respective SSBs is an RSRP), and wherein the power measurement associated with the SSB is greater than the power measurements associated with the other SSBs in the plurality of SSBs (Rastegardoost, see paragraph [0274], the selected SSB has the maximum measured RSRP and thus has a greater power measurement than the other SSBs).
As per claim 20:
Rastegardoost in view of Zhou teaches the method of claim 18.
Rastegardoost does not explicitly teach wherein:
determining the PRACH CE level comprises comparing the power measurement associated with the SSB to a set of power measurement thresholds, wherein each power measurement threshold is associated with a different PRACH CE level;
and determining the PRACH CE level comprises comparing the power measurement associated with the SSB to a set of power measurement thresholds that are specific to the SSB, wherein each power measurement threshold is associated with a different PRACH CE level.
Zhou teaches wherein:
determining the PRACH CE level comprises comparing the power measurement associated with the SSB to a set of power measurement thresholds, wherein each power measurement threshold is associated with a different PRACH CE level (paragraph [0299], the wireless device may determine a CE level, from a plurality of CE levels, based on a measured RSRP of a pathloss RS and one or more RSRP thresholds, where the one or more RSRP thresholds may be used by the wireless device for CE level selection. The wireless device may select a preamble and a RACH resource, from one or more RAC resources associated with the CE level, based on a RS, please see paragraph [0300]. Said selected RS is associated with a measured RSRP being greater than a second RSRP threshold, please see paragraph [0300]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279]);
and determining the PRACH CE level comprises comparing the power measurement associated with the SSB to a set of power measurement thresholds that are specific to the SSB, wherein each power measurement threshold is associated with a different PRACH CE level (paragraph [0299], the wireless device may determine a CE level, from a plurality of CE levels, based on a measured RSRP of a pathloss RS and one or more RSRP thresholds, where the one or more RSRP thresholds may be used by the wireless device for CE level selection. The wireless device may select a preamble and a RACH resource, from one or more RAC resources associated with the CE level, based on a RS, please see paragraph [0300]. Said selected RS is associated with a measured RSRP being greater than a second RSRP threshold, please see paragraph [0300]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279]).
Same rationale as provided for claim 18.
As per claim 25:
Rastegardoost teaches a non-transitory computer-readable medium storing a set of instructions for wireless communication (see Figure 15B and paragraph [0191], computing device 1530 may be base station or wireless device 1502 comprising RAM 1533, removeable media 1534 for storing instructions and executable by the one or more processors 1531), the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE) (see Figure 15B and paragraph [0191], as explained earlier, computing device 1530 may be base station or wireless device 1502 comprising RAM 1533, removeable media 1534 for storing instructions and executable by the one or more processors 1531), cause the UE to:
select a synchronization signal block (SSB) from a plurality of SSBs (paragraph [0274], explicitly states: “The wireless device may determine the RSRP of the one or more SSBs at step 2420. The wireless device may select the SSB, for example, with the maximum measured RSRP”) received from a base station (Figure 23 for example shows said SSBs are received from the “Base Station”) based at least in part on a power measurement associated with the SSB (as indicated earlier from paragraph [0274], the wireless device selects the SSB with the maximum measured RSRP);
determine a physical random access channel (PRACH) coverage enhancement (CE) level that is associated with the SSB (paragraph [0233], discloses PRACH resources (e.g. time, frequency, preamble) may be provided to the wireless device (e.g. in SIB) with at least some associated with a coverage enhancement level. Paragraph [0234], discloses a mapping of PRACH resources to coverage enhancement levels may be determined based on a received signal strength (e.g., RSRP) of a downlink reference signal. Note: Said “downlink reference signal” could refer to e.g. SSBs and/or CSI-RS, please see paragraph [0244]).
At best, Rastegardoost teaches the ability of the “wireless device” to select PRACH resources based on RSRP measurement per enhanced coverage level (please see paragraph [0234] and not explicitly: 
and perform, with the base station, a PRACH transmission on PRACH resources associated with the SSB and the PRACH CE level as claimed.
Zhou teaches and perform, with the base station, a PRACH transmission on PRACH resources associated with the SSB and the PRACH CE level (see paragraph [0300], the wireless device may select a preamble and a RACH from one or more RACH resources associated with CE level based on an RS. The wireless device may select the RS with a measured RSRP being higher than a second threshold. The wireless device may transmit the preamble using the RACH resource, with a number of repetitions, please see paragraph [0301]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279] where as part of the RA procedure, the wireless device may measure RSRP of a path loss RS (e.g. SSB or CSI-RS), from a plurality of RSs, with highest RSRP value among the plurality of RSs configured by a base station).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of RACH resources determined based on the measured RSRP and corresponding to the CE level (as disclosed in Zhou) into Rastegardoost as a way of enabling the wireless device to perform a type of random-access procedure (please see paragraph [0295] of Zhou). Therefore, using the selected RACH resource ensures a successful random access procedure since the preamble could be transmitted a repeated number of times (please see paragraphs [0301], [0302] of Zhou).
As per claim 26:
Rastegardoost in view of Zhou teaches the non-transitory computer-readable medium of claim 25, wherein the one or more instructions, that cause the UE to select the SSB from the plurality of SSBs, cause the UE to select the SSB based at least in part on the power measurement associated with the SSB in relation to power measurements associated with other SSBs in the plurality of SSBs (Rastegardoost, paragraph [0274], explicitly states: “The wireless device may determine the RSRP of the one or more SSBs at step 2420. The wireless device may select the SSB, for example, with the maximum measured RSRP”), wherein the power measurement is a reference signal received power measurement (Rastegardoost, see paragraph [0274], the power measurement associated with the respective SSBs is an RSRP), and wherein the power measurement associated with the SSB is greater than the power measurements associated with the other SSBs in the plurality of SSBs (Rastegardoost, see paragraph [0274], the selected SSB has the maximum measured RSRP and thus has a greater power measurement than the other SSBs).
As per claim 27:
Rastegardoost in view of Zhou teaches the non-transitory computer-readable medium of claim 25.
Rastegardoost does not teach wherein the one or more instructions, that cause the UE to determine the PRACH CE level, cause the UE to:
compare the power measurement associated with the SSB to a set of power measurement thresholds, wherein each power measurement threshold is associated with a different PRACH CE level;
or compare the power measurement associated with the SSB to a set of power measurement thresholds that are specific to the SSB, wherein each power measurement threshold is associated with a different PRACH CE level.
Zhou teaches wherein the one or more instructions, that cause the UE to determine the PRACH CE level, cause the UE to:
compare the power measurement associated with the SSB to a set of power measurement thresholds, wherein each power measurement threshold is associated with a different PRACH CE level (paragraph [0299], the wireless device may determine a CE level, from a plurality of CE levels, based on a measured RSRP of a pathloss RS and one or more RSRP thresholds, where the one or more RSRP thresholds may be used by the wireless device for CE level selection. The wireless device may select a preamble and a RACH resource, from one or more RAC resources associated with the CE level, based on a RS, please see paragraph [0300]. Said selected RS is associated with a measured RSRP being greater than a second RSRP threshold, please see paragraph [0300]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279]);
or compare the power measurement associated with the SSB to a set of power measurement thresholds that are specific to the SSB, wherein each power measurement threshold is associated with a different PRACH CE level (paragraph [0299], the wireless device may determine a CE level, from a plurality of CE levels, based on a measured RSRP of a pathloss RS and one or more RSRP thresholds, where the one or more RSRP thresholds may be used by the wireless device for CE level selection. The wireless device may select a preamble and a RACH resource, from one or more RAC resources associated with the CE level, based on a RS, please see paragraph [0300]. Said selected RS is associated with a measured RSRP being greater than a second RSRP threshold, please see paragraph [0300]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279]).
Same rationale as provided for claim 25.
As per claim 28:
Rastegardoost teaches an apparatus for wireless communication, comprising:
means for selecting a synchronization signal block (SSB) from a plurality of SSBs (paragraph [0274], explicitly states: “The wireless device may determine the RSRP of the one or more SSBs at step 2420. The wireless device may select the SSB, for example, with the maximum measured RSRP”) received from a base station (Figure 23 for example shows said SSBs are received from the “Base Station”) based at least in part on a power measurement associated with the SSB (as indicated earlier from paragraph [0274], the wireless device selects the SSB with the maximum measured RSRP);
means for determining a physical random access channel (PRACH) coverage enhancement (CE) level that is associated with the SSB (paragraph [0233], discloses PRACH resources (e.g. time, frequency, preamble) may be provided to the wireless device (e.g. in SIB) with at least some associated with a coverage enhancement level. Paragraph [0234], discloses a mapping of PRACH resources to coverage enhancement levels may be determined based on a received signal strength (e.g., RSRP) of a downlink reference signal. Note: Said “downlink reference signal” could refer to e.g. SSBs and/or CSI-RS, please see paragraph [0244]).
At best, Rastegardoost teaches the ability of the “wireless device” to select PRACH resources based on RSRP measurement per enhanced coverage level (please see paragraph [0234] and not explicitly:
and means for performing, with the base station, a PRACH transmission on PRACH resources associated with the SSB and the PRACH CE level as claimed.
Zhou teaches and means for performing, with the base station, a PRACH transmission on PRACH resources associated with the SSB and the PRACH CE level (see paragraph [0300], the wireless device may select a preamble and a RACH from one or more RACH resources associated with CE level based on an RS. The wireless device may select the RS with a measured RSRP being higher than a second threshold. The wireless device may transmit the preamble using the RACH resource, with a number of repetitions, please see paragraph [0301]. Note: Said RS could be either SSBs or CSI-RS, please see paragraph [0279] where as part of the RA procedure, the wireless device may measure RSRP of a path loss RS (e.g. SSB or CSI-RS), from a plurality of RSs, with highest RSRP value among the plurality of RSs configured by a base station).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of RACH resources determined based on the measured RSRP and corresponding to the CE level (as disclosed in Zhou) into Rastegardoost as a way of enabling the wireless device to perform a type of random-access procedure (please see paragraph [0295] of Zhou). Therefore, using the selected RACH resource ensures a successful random access procedure since the preamble could be transmitted a repeated number of times (please see paragraphs [0301], [0302] of Zhou).
5.	Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Zhou and further in view of Kang (US PG Pub. No. 2020/0274606).
As per claim 11:
Rastegardoost in view of Zhou teaches the UE of claim 9 with the exception of:
wherein the PRACH resources are partitioned based at least in part by different sequences within a same time and frequency resource.
Kang teaches wherein the PRACH resources are partitioned based at least in part by different sequences within a same time and frequency resource (see paragraph [0461], explicitly states: “…the contention-free based PRACH resource(s) may be FDM or CDM with other contention-free based PRACH resource(s) (using the same time or frequency resource but different sequence)”).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kang into both Rastegardoost and Zhou. The motivation for doing so would be to solve the ambiguity for a new beam by associating two PRACH resources with an SS block (SSB) (please see paragraph [0004] of Kang).
As per claim 22:
Rastegardoost in view of Zhou teaches the method of claim 18, wherein:
the PRACH resources are partitioned based at least in part on the SSB and power measurement threshold (Rastegardoost, see paragraph [0233], discloses a set of PRACH resources may be associated with a coverage enhancement level. A mapping of the PRACH resources to the coverage enhancement levels are associated with RSRP thresholds of the downlink reference signal, please see paragraph [0234]. Said downlink reference signal could be SSB, please see paragraph [0244]);
the PRACH resources are partitioned in one or more of: a time domain, or a frequency domain (Rastegardoost, see paragraph [0233], explicitly states: “A set of PRACH resources (e.g., time, frequency, preamble …”).
The combination of Rastegardoost and Zhou does not teach the PRACH resources are partitioned based at least in part by different sequences within a same time and frequency resource;
or the PRACH CE level is associated with a defined number of PRACH repetitions for the PRACH transmission.
Kang teaches the PRACH resources are partitioned based at least in part by different sequences within a same time and frequency resource (see paragraph [0461], explicitly states: “…the contention-free based PRACH resource(s) may be FDM or CDM with other contention-free based PRACH resource(s) (using the same time or frequency resource but different sequence)”);
or the PRACH CE level is associated with a defined number of PRACH repetitions for the PRACH transmission (Note: Limitation(s) is recited in alternate form and thus not addressed by the prior art).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kang into both Rastegardoost and Zhou. The motivation for doing so would be to solve the ambiguity for a new beam by associating two PRACH resources with an SS block (SSB) (please see paragraph [0004] of Kang).

6.	Claims 8, 12, 15, 16, 21, 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Zhou and further in view of MolavianJazi (US PG Pub. No. 2021/0058971).
As per claim 8:
Rastegardoost in view of Zhou teaches the UE of claim 1 with the exception of:
wherein the one or more processors are further configured to:
determine a PRACH repetition number associated with one or more of the PRACH CE level or the SSB, and wherein the one or more processors, when performing the PRACH transmission, are configured to perform the PRACH transmission in accordance with the PRACH repetition number.
MolavianJazi teaches wherein the one or more processors are further configured to:
determine a PRACH repetition number associated with one or more of the PRACH CE level or the SSB (see paragraph [0131], discloses a number of PRACH repetitions can be indicated via higher layer signaling. “In one example, the set of possible numbers for PRACH repetitions can depend on the operating CE level and/or the power class”), and wherein the one or more processors, when performing the PRACH transmission, are configured to perform the PRACH transmission in accordance with the PRACH repetition number (paragraph [0131], “…the UE 116 can transmit the PRACH preamble with a number of PRACH repetitions and with a same transmission power for each repetition”).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of PRACH preamble with a number of PRACH repetitions for a given CE level (as disclosed in MolavianJazi) into both Rastegardoost and Zhou as a way of enhancing transmission of PRACH preambles for NR-Light UEs (please see paragraph [0120] of MolavianJazi).
As per claim 12:
Rastegardoost in view of Zhou teaches the UE of claim 1 with the exception of:
wherein the one or more processors are further configured to:
receive, from the base station, a system information block that includes a configuration for NPRACH CE levels per SSB and power measurement thresholds for each PRACH CE level, wherein N is a positive integer.
MolavianJazi teaches wherein the one or more processors are further configured to:
receive, from the base station, a system information block that includes a configuration for NPRACH CE levels per SSB and power measurement thresholds for each PRACH CE level, wherein N is a positive integer (see paragraph [0179], the UE can be provided via higher layers including an SIB of the configuration resources for PRACH and a number of DL RS measurement ranges. Said DL RS includes SSB or CSI-RS associated with PRACH and a measurement such as RSRP. Also, paragraph [0179] discloses a PRACH configuration is associated with CE-level and thus N is at least 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of PRACH preamble with a number of PRACH repetitions for a given CE level (as disclosed in MolavianJazi) into both Rastegardoost and Zhou as a way of enhancing transmission of PRACH preambles for NR-Light UEs (please see paragraph [0120] of MolavianJazi).
As per claim 15:
Rastegardoost in view of Zhou teaches the UE of claim 1 with the exception of:
wherein the PRACH transmission is a Msg-1 or a Msg-A of a random access channel procedure.
MolavianJazi teaches wherein the PRACH transmission is a Msg-1 or a Msg-A of a random access channel procedure (paragraph [0075], discloses a four-step RA procedure, also known as “Type-1 (L1) random access procedure”, includes the transmission of a PRACH preamble (Msg1). Furthermore, MsgA combines a PRACH preamble transmission in a RACH occasion (RO) along with a PUSCH transmission in a so-called PUSCH occasion (PO)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the MsgA for PRACH preamble transmission in a RACH occasion (as disclosed in MolavianJazi) into both Rastegardoost and Zhou as a way of supporting consecutive PUSCH occasions within each PRACH slot separated by guard period (please see paragraph [0108] of MolavianJazi).
As per claim 16:
Rastegardoost in view of Zhou and further in view of MolavianJazi teaches the UE of claim 15.
The combination of Rastegardoost and Zhou does not explicitly teach wherein a first repetition number is configured for the PRACH transmission associated with the Msg-A and a second repetition number is configured for a physical uplink shared channel (PUSCH) transmission associated with the Msg-A for each CE level.
MolavianJazi teaches wherein a first repetition number is configured for the PRACH transmission associated with the Msg-A (see paragraph [0260], discloses first and second repetition for of a Msg-A PUSCH with the first and second repetitions occurring in different slots) and a second repetition number is configured for a physical uplink shared channel (PUSCH) transmission associated with the Msg-A for each CE level (paragraph [0259], discloses the UE may be configured by higher layer parameters (e.g. dedicated or broadcast/SIB) with multiple Msg-A PUSCH configurations each associated with CE level/RSRP range).
Same rationale as provided for claim 15.
As per claim 21:
Rastegardoost in view of Zhou teaches the method of claim 18, further comprising:
selecting the PRACH resources associated with the SSB and the PRACH CE level (paragraph [0234], explicitly states: “The wireless device mat select PPRACH resources based on RSRP measurement per enhanced coverage level…”. Paragraph [0234], discloses a mapping of PRACH resources to coverage enhancement levels may be determined based on a received signal strength (e.g., RSRP) of a downlink reference signal. Note: Said “downlink reference signal” could refer to e.g. SSBs and/or CSI-RS, please see paragraph [0244]);
and determining a PRACH repetition number associated with one or more of the PRACH CE level or the SSB (paragraph [0234], explicitly states: “A quantity/number of repetitions for preamble transmission per attempt for each enhanced coverage level may be indicated in the one or more RRC messages and/or SIB” and thus it is evident that the wireless device determines said repetitions for preamble transmission per enhanced coverage level. Also, said preamble is a PRACH resource, please see paragraph [0233]).
The combination of Rastegardoost and Zhou does not explicitly teach and wherein performing the PRACH transmission comprises performing the PRACH transmission in accordance with the PRACH repetition number.
MolavianJavi teaches and wherein performing the PRACH transmission comprises performing the PRACH transmission in accordance with the PRACH repetition number (paragraph [0131], “…the UE 116 can transmit the PRACH preamble with a number of PRACH repetitions and with a same transmission power for each repetition”).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of PRACH preamble with a number of PRACH repetitions for a given CE level (as disclosed in MolavianJazi) into both Rastegardoost and Zhou as a way of enhancing transmission of PRACH preambles for NR-Light UEs (please see paragraph [0120] of MolavianJazi).
As per claim 24:
Rastegardoost in view of Zhou teaches the method of claim 18 with the exception of:
wherein the PRACH transmission 1s a Msg-1 or a Msg- A of a random access channel procedure, wherein a first repetition number is configured for the PRACH transmission associated with the Msg-A and a second repetition number is configured for a physical uplink shared channel (PUSCH) transmission associated with the Msg-A for each CE level.
MolavianJazi teaches wherein the PRACH transmission 1s a Msg-1 or a Msg- A of a random access channel procedure (paragraph [0075], discloses a four-step RA procedure, also known as “Type-1 (L1) random access procedure”, includes the transmission of a PRACH preamble (Msg1). Furthermore, MsgA combines a PRACH preamble transmission in a RACH occasion (RO) along with a PUSCH transmission in a so-called PUSCH occasion (PO)), wherein a first repetition number is configured for the PRACH transmission associated with the Msg-A (see paragraph [0260], discloses first and second repetition for of a Msg-A PUSCH with the first and second repetitions occurring in different slots) and a second repetition number is configured for a physical uplink shared channel (PUSCH) transmission associated with the Msg-A for each CE level (paragraph [0259], discloses the UE may be configured by higher layer parameters (e.g. dedicated or broadcast/SIB) with multiple Msg-A PUSCH configurations each associated with CE level/RSRP range).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the MsgA for PRACH preamble transmission in a RACH occasion (as disclosed in MolavianJazi) into both Rastegardoost and Zhou as a way of supporting consecutive PUSCH occasions within each PRACH slot separated by guard period (please see paragraph [0108] of MolavianJazi).
Claim 29 is rejected in the same scope as claim 21.



Allowable Subject Matter
7.	Claims 13, 14, 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474